Exhibit 10.34

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, by and between
SunGard Data Systems Inc. (the “Company”) and Anthony Calenda (“Executive”) as
of August 1, 2012 (the “Effective Date”).

WHEREAS, the parties desire to enter into an agreement to reflect Executive’s
position and role in the Company’s business and to provide for Executive’s
employment by the Company, upon the terms and conditions set forth herein.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the benefits
provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1 Employment Term. This Agreement shall be effective as of the Effective Date,
and shall continue until the second anniversary of the Effective Date, unless
the Agreement is terminated sooner in accordance with Section 2 below. In
addition, the term of the Agreement shall automatically renew for periods of one
year unless the Company gives written notice to Executive, at least 60 days
prior to the end of the initial term or at least 60 days prior to the end of any
one-year renewal period, that the Agreement shall be terminated. The period
commencing on the Effective Date and ending on the date on which the term of
Executive’s employment under the Agreement shall terminate is hereinafter
referred to as the “Employment Term.”

1.2 Duties and Responsibilities. During the Employment Term, Executive shall
report to the Chief Executive Officer (“CEO”) and shall serve as the SVP,
Corporate Development and Strategy of the Company, or with the agreement of the
employee, in such other executive positions as the CEO or the Board of Directors
of the Company (the “Board”) determines. Executive shall perform all duties and
accept all responsibilities incident to such position or as may be reasonably
assigned to him by the CEO.

1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities under Section 1.2 hereof with the highest degree of loyalty and
the highest standards of care and, consistent with the other provisions of this
Agreement, Executive agrees to devote substantially all of Executive’s business
time, attention and energy thereto. The foregoing shall not be construed as
preventing Executive from making investments in other businesses or enterprises,
provided that Executive agrees not to become engaged in any other business
activity which, in the reasonable judgment of the CEO, is likely to interfere
with Executive’s ability to discharge Executive’s duties and responsibilities to
the Company. The Executive will not serve on the board of directors of an entity
unrelated to the Company (other than a non-profit charitable organization)
without the consent of the CEO and the Chief Compliance Officer as detailed in
the SunGard Global Business Conduct and Compliance Program.



--------------------------------------------------------------------------------

1.4 Base Salary. During the Employment Term, for all the services rendered by
Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate of $325,000, payable in installments at such times
as the Company customarily pays its other employees. Executive’s Base Salary
shall be reviewed periodically (and no less frequently than annually) for
appropriate increases by the CEO or the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to the Company’s normal performance review
policies for senior level executives. Executive’s Base Salary shall not be
reduced without Executive’s written consent except as provided in section 3(h).

1.5 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. During the Employment Term, Executive shall be
provided with executive fringe benefits and perquisites under the same terms as
those made available to the Company’s senior level executives as a group, as
such programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to no less than five weeks’ paid vacation and sick
leave in accordance with the Company’s vacation, holiday and other pay for time
not worked policies. Nothing in this Agreement or otherwise shall prevent the
Company from amending or terminating any retirement, welfare or other employee
benefit plans, programs, policies or perquisites from time to time as the
Company deems appropriate; provided that any amendment adversely affecting
Executive’s benefits shall have the same effect on benefits payable to the
Company’s other senior level executives.

1.6 Reimbursement of Expenses. During the Employment Term, Executive shall be
provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for senior level executives as a group.

1.7 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company for its senior level executives, at such levels as
the CEO or Compensation Committee determines. Executive shall be eligible for
annual incentive compensation with an annual target amount equal to at least
$250,000. The actual amount of such annual incentive compensation shall be
determined in accordance with the applicable plans based on achievement of
individual and Company performance objectives established in advance by the CEO
or Compensation Committee. For 2012, Executive’s bonus target amount will be
prorated based on the Effective Date.

1.8 Sign-On Bonus. Executive will also be eligible to receive a $115,000 sign-on
bonus to be paid within 30 days of start date in accordance with the terms and
conditions outlined on the attached Signing Bonus Repayment Agreement.

1.9 Equity Compensation. As additional consideration for the terms and
conditions of this Agreement, the Executive will receive under the terms of the
Company’s long term incentive program approximately $350,000 worth of restricted
stock units (RSUs) for units of SunGard stock, based upon the internal valuation
of SunGard stock units on the date of the grant. A portion of the grant will be
subject to time vesting, with the remaining portion subject to performance
vesting based on consolidated company EBITA results. In the event the Company’s
granting practice changes before the awards are approved, a portion of the grant
may be delivered in stock options on common stock with an equivalent
Black-Scholes expense value. In addition to this initial equity grant, Executive
may be eligible to receive additional equity grants in the future, commensurate
with position and performance.

 

2



--------------------------------------------------------------------------------

These grants are subject to approval by the Compensation Committee and are
subject to the terms and conditions of the Company’s equity compensation plan
and the applicable grant agreements. In the event Executive’s employment
terminates for any reason prior to a grant or vesting date, no award shall be
made on such grant date, and no payment shall be made for any ungranted or
unvested equity.

1.10 Automobile Benefit: Executive will be eligible to participate in SunGard’s
Corporate Company Car Policy with a level of benefits that is consistent with
that of other executives at Executive’s level. Executive will receive a car
allowance which will be $1030.00 per month, subject to required withholding for
income and employment taxes.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause. The Company may terminate Executive’s employment
with the Company at any time without Cause (as defined in Section 3) (in which
case the Employment Term shall be deemed to have ended) upon not less than 60
days’ prior written notice pursuant to Section 11 to Executive; provided,
however, that, in the event that such notice is given, Executive shall be
allowed to seek other employment, to the extent such other employment is
consistent with Executive’s obligations under Section 5. For the avoidance of
doubt, a failure by the Company to renew this Agreement (for a reason other than
Cause) shall be treated as termination of Executive’s employment under this
Section 2.1.

2.2 Benefits Payable Upon Termination Without Cause.

(a) In the event of a termination of Executive as described in Section 2.1
(including, termination as a result of the Company’s decision not to renew this
Agreement), if Executive executes and does not revoke a Release (as defined in
Section 3), Executive shall be entitled to receive the following severance
benefits:

(i) Executive shall receive a lump sum cash payment equal to Executive’s six
month’s Base Salary plus Executive’s Target Incentive Bonus in effect
immediately before the Termination Date (as defined in Section 3). In the case
of termination notice provided during a Potential Change of Control Period or
following a Change of Control (including a Change of Control that occurs during
a Potential Change of Control Period), Executive shall receive a lump sum cash
payment equal to six months of Executive’s annual Base Salary plus Executive’s
Target Incentive Bonus in effect immediately before the Termination Date. For
this purpose, the “Target Incentive Bonus” means Executive’s target annual
incentive bonus amount (measured at target, or the target identified as “goal”
or other similar target as determined by the Company at the date of termination,
without taking into account any above goal performance, or any project-specific
or other non-standard incentives) in effect under the Company’s Executive
Incentive Plan for the year of termination.

(ii) The Company shall pay Executive a lump sum cash payment equal to the cost
(calculated as described below) that Executive would incur if Executive
continued medical, dental and vision coverage for Executive, and, where
applicable, his or her spouse and dependents, for six months period following
the Termination Date. For this purpose, the monthly cost shall be determined as
100% of the applicable monthly premium for the cost of medical, dental and
vision coverage for Executive, less the monthly premium charge that is paid by
active Company employees for similar coverage as in effect at Executive’s
termination date. The cash payment shall be increased by a tax gross up payment
on the payment under this subsection, such that the net amount paid to Executive

 

3



--------------------------------------------------------------------------------

after withholding is equal to the amount prescribed by this subsection
2.2(a)(iii). Executive may elect COBRA continuation coverage according to the
terms of the Company’s applicable benefit plans.

(iii) Executive shall receive any other amounts earned, accrued or owing but not
yet paid under Section 1 above and any other benefits in accordance with the
terms of any applicable plans and programs of the Company.

(iv) Payment of the lump sum benefits described in this subsection (a) above
shall be made on the 60th day after Executive’s Termination Date, subject to
Executive’s execution of, and non-revocation of, an effective Release.

2.3 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon 60
days’ prior written notice pursuant to Section 11. In such event, after the
effective date of such termination, no further payments shall be due under this
Agreement. However, Executive shall receive any amounts earned, accrued or owing
but not yet paid under Section 1 above (including, for the avoidance of doubt,
any incentive compensation for which the performance period has been completed)
and shall be entitled to any benefits due in accordance with the terms of any
applicable benefit plans and programs of the Company. 2.4 Disability. The
Company may terminate Executive’s employment if Executive has been unable to
perform the essential functions of Executive’s position with the Company, with
or without reasonable accommodation, by reason of physical or mental incapacity
for a period of six consecutive months (“Disability”). Executive agrees, in the
event of a dispute under this Section 2.4 relating to Executive’s Disability, to
submit to a physical examination by a licensed physician selected by the Board.
If Executive’s employment terminates on account of Disability, no further
payments shall be due under this Agreement. However, Executive shall be entitled
to (i) any amounts earned, accrued or owing but not yet paid under Section 1
above and any benefits due in accordance with the terms of any applicable
benefit plans and programs of the Company and (ii) a pro rated bonus for the
year in which Executive’s Disability occurs, which bonus shall be calculated and
paid according to Section 2.2(a)(ii).

2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued or owing but not yet
paid under Section 1 above and any benefits accrued or earned under the
Company’s benefit plans and programs according to the terms of such plans and
(ii) a pro-rated bonus for the year in which Executive’s death occurs, which
bonus shall be calculated and paid according to Section 2.2(a)(ii) above.
Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive’s executors, legal representatives, administrators, heirs
or assigns.

2.6 Cause. The Company or the CEO may terminate Executive’s employment at any
time for Cause upon written notice to Executive, in which event all payments
under this Agreement shall cease, except for Base Salary to the extent already
accrued. Executive shall be entitled to any benefits accrued or earned before
Executive’s termination in accordance with the terms of any applicable benefit
plans and programs of the Company; provided that Executive shall not be entitled
to receive any unpaid short-term or long-term cash incentive payments or
unvested options or Restricted Stock Units.

3.0 Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:

(a) “Affiliate” shall mean any direct or indirect subsidiary or parent of
SunGard Data Systems Inc., and any other entity that, directly or indirectly,
through one or more

 

4



--------------------------------------------------------------------------------

intermediaries, controls, is controlled by or is under common control with
SunGard Data Systems Inc.

(b) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive is convicted of (or pleads guilty or nolo contendre to) a felony;

(ii) Executive neglects, refuses or willfully fails to perform his or her
material duties to the Company (other than a failure resulting from Executive’s
incapacity due to physical or mental illness), which failure has continued for a
period of at least 30 days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform unless such remedial action would not have been
meaningful under the circumstances;

(iii) Executive commits a material act of dishonesty or breach of trust or
otherwise engages in fraud or similar material misconduct in the performance of
Executive’s duties;

(iv) Executive engages in public conduct that violates the Company’s code of
business conduct and is harmful to the reputation of the Company;

(v) Executive breaches any written non-competition, non-disclosure or
non-solicitation agreement, or any other agreement in effect with the Company or
SunGard, including without limitation the provisions of Section 5 of this
Agreement; or

(vi) Executive breaches the Company’s written code of business conduct and
ethics, including the Global Business Conduct and Compliance Program.

(c) “Change of Control” means the occurrence of (a) any consolidation or merger
of SunGard Capital Corp. (or any other parent company (a “Parent Company”) of
SunGard that owns each of the availability services business segment, financial
systems business segment, and public sector business (unless otherwise
consolidated or divested) with or into any other person, or any other corporate
reorganization, transaction or transfer of securities of Capital Corp. (or such
other Parent Company) by its stockholders, or series of related transactions
(including the acquisition of capital stock of Capital Corp. or such other
Parent Company), whether or not Capital Corp. (or such other Parent Company) is
a party thereto, in which the stockholders of Capital Corp. immediately prior to
such consolidation, merger, reorganization or transaction, own, directly or
indirectly, capital stock either (i) representing directly, or indirectly
through one or more entities, less than fifty percent (50%) of the economic
interests in or voting power of Capital Corp. (or such other Parent Company) or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction or (ii) that does not directly, or indirectly
through one or more entities, have the power to elect a majority of the entire
board of directors of Capital Corp. (or such other Parent Company) or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction, (b) any transaction or series of related transactions, whether or
not Capital Corp. (or such other Parent Company) is a party thereto, after
giving effect to which in excess of fifty percent (50%) of the voting power of
Capital Corp. (or such other Parent Company) is owned directly, or indirectly
through one or more entities, by any person and its “affiliates” or “associates”
(as such terms are defined in the Rules promulgated under the Exchange Act of
1934, as amended (the “Exchange Act Rules”)) or any “group” (as defined in the
Exchange Act Rules), other than, directly or indirectly, Qualified Institutional
Investors (as defined in the Stockholders Agreement, which is incorporated by

 

5



--------------------------------------------------------------------------------

reference herein) (and in the case of a “group”, excluding a percentage of such
“group” equal to the percentage of the voting power of such group controlled by
any Qualified Institutional Investors), excluding, in any case referred to in
clause (a) or (b) any Initial Public Offering (as defined in the Stockholders
Agreement) or any bona fide primary or secondary public offering following the
occurrence of an Initial Public Offering; or (c) a sale, lease or other
disposition of all or substantially all of the assets of Capital Corp. or such
other Parent Company, in each case on a consolidated basis with its subsidiaries
(including the stock of SunGard), excluding, in any case referred to in clause
(c), any sale, lease or other disposition to an entity of which the stockholders
of Capital Corp. immediately prior to the sale, lease or other disposition own,
directly or indirectly, through one or more entities, capital stock either
representing directly, or indirectly through one or more entities, 50% or more
of the economic interests or voting power.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Potential Change of Control Period” means the period beginning ninety
(90) days before the date of execution of a binding agreement with respect to a
transaction that, if completed, would constitute or result in a Change of
Control, and ending on the date immediately following the date of the Change of
Control or the date on which such agreement is fully terminated or the
transaction contemplated therein is otherwise completely abandoned.

(f) “Release” means a release substantially in the form of Exhibit A attached to
this Agreement, which may be subsequently modified only based on recommendations
of the Company’s counsel to reflect changes in applicable law after the date of
this Agreement.

(g) “

(h) “SunGard Group” shall mean the Company, its Affiliates and their respective
successors.

(i) “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 11. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment if for Cause, and (iii) specify the Termination Date
in accordance with the requirements of this Agreement.

5. Restrictive Covenants.

5.1 Non-Disclosure. At all times during the Employment Term and continuing at
all times after Executive’s Termination Date, and except as required by
applicable law or in a judicial or administrative proceeding, Executive shall
not disclose to anyone outside the SunGard Group, or use for the benefit of
anyone other than the SunGard Group, any confidential or proprietary information
relating to business of the SunGard Group, whether acquired by Executive before,
during or after employment with the Company. Executive acknowledges that the
proprietary and confidential information of the SunGard Group includes, by way
of example: (a) the identity of customers and prospects, their specific

 

6



--------------------------------------------------------------------------------

requirements, and the names, addresses and telephone numbers of individual
contacts; (b) prices, renewal dates and other detailed terms of customer and
supplier contracts and proposals; (c) pricing policies, information about costs,
profits and sales, methods of delivering software and services, marketing and
sales strategies, and software and service development strategies; (d) source
code, object code, specifications, user manuals, technical manuals and other
documentation for software products; (e) screen designs, report designs and
other designs, concepts and visual expressions for software products;
(f) employment and payroll records; (g) forecasts, budgets, acquisition models
and other non public financial information; and (h) expansion plans, business or
development plans, management policies, information about possible acquisitions
or divestitures, potential new products, markets or market extensions, and other
business and acquisition strategies and policies; provided that the proprietary
and confidential information shall not include any information that has been
legitimately made available to the public by anyone other than Executive. The
provisions of this Section 5.1 shall survive any termination or expiration of
this Agreement.

5.2 Works and Ideas. Executive shall promptly communicate to the Company, in
writing, all marketing strategies, product ideas, software designs and concepts,
software enhancement and improvement ideas, and other ideas and inventions
(collectively, “Works and Ideas”) pertaining to the business of the SunGard
Group in any material respect, whether or not patentable or copyrightable, that
are made, written, developed or conceived by Executive, alone or with others, at
any time (during or after business hours) while Executive is employed by the
Company (including at any time prior to the date of this Agreement). Executive
acknowledges that all of those Works and Ideas will be the exclusive property of
the SunGard Group, and hereby assigns and agrees to assign all of Executive’s
right, title and interest in those Works and Ideas to the SunGard Group.
Executive shall sign all documents that the Company reasonably requests to
confirm its ownership of those Works and Ideas, and shall reasonably cooperate
with the Company, at the Company’s expense, to allow the SunGard Group to take
full advantage of those Works and Ideas.

5.3 Non-Competition and Non-Solicitation. During the Employment Term and within
six (6) months after Executive’s termination of employment with the Company for
any reason, whether or not payments are being made under this Agreement,
Executive shall not, directly or indirectly, (a) anywhere in the world render
any material services for any organization, or engage in any business, that
competes in any material respect with the business of the Company or any other
SunGard Group entity for which Executive has performed material services, or
(b) solicit or contact, for the purpose or with the effect of competing or
interfering with the business of the Company or any other SunGard Group entity
for which Executive has performed material services in any material respect
(i) any customer or acquisition target under contract with the Company at any
time during the last two years of Executive’s employment with the Company,
(ii) any prospective customer or acquisition target that received a proposal,
offer or letter of intent from the Company at any time during the last one year
of Executive’s employment with the Company, (iii) any affiliate of any such
customer or prospect, (iv) any of the individual contacts at customers or
acquisition targets established by the Company, Executive or others at the
Company during the period of Executive’s employment with the Company, or (v) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who was an employee or independent
contractor of the Company within three months before such time unless Executive
receives prior written permission from the CEO.

6. Equitable Relief.

(a) Executive acknowledges and agrees that the restrictions contained in
Section 5 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the SunGard Group, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the SunGard Group
should Executive

 

7



--------------------------------------------------------------------------------

breach any of the provisions of that Section. Executive represents and
acknowledges that (i) Executive has been advised by the Company to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of any of the
restrictions in Section 5 cannot be adequately compensated by monetary damages.
Executive agrees that the SunGard Group shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Section 5 hereof, which rights shall be cumulative
and in addition to any other rights or remedies to which the SunGard Group may
be entitled. In the event that any of the provisions of Section 5 should ever be
adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, it is the intention of the
parties that the provision shall be amended to the extent of the maximum time,
geographic, service, or other limitations permitted by applicable law, that such
amendment shall apply only within the jurisdiction of the court that made such
adjudication and that the provision otherwise be enforced to the maximum extent
permitted by law.

(c) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under Section 5, the Company shall
thereafter be obligated only for the compensation and other benefits provided in
any Company benefit plans and programs then applicable to Executive in
accordance with the terms thereof, and all payments under Section 2 of this
Agreement shall cease.

(d) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding in which the relief sought includes preliminary and
permanent injunctive relief or other equitable relief, may be brought in a
United States District Court for Pennsylvania, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Chester County, Pennsylvania, (ii) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(iii) waives any objection which Executive may have to the laying of venue of
any such suit, action or proceeding in any such court. Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 11 hereof.

7. Dispute Resolution. In the event of any dispute relating to Executive’s
employment, the termination thereof, or this Agreement, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
the parties shall be required to have the dispute, controversy or claim settled
by alternative dispute resolution conducted by JAMS (or, if JAMS is not
available, another mutually agreeable alternative dispute resolution
organization), in the city of Executive’s principal place of employment. Any
award entered by JAMS (or such other organization) shall be final, binding and
non-appealable, and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
Section 7 shall be specifically enforceable. JAMS (or such other organization)
shall have no authority to modify any provision of this Agreement. In the event
of a dispute, each party shall be responsible for its own expenses (including
attorneys’ fees) relating to the conduct of the arbitration, and the parties
shall share equally the fees of JAMS; provided, however, that the arbitrator may
award attorneys’ fees and expenses to the prevailing party. THE PARTIES
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS HEREUNDER.

8. Non-Exclusivity of Rights; Resignation from Boards.

(a) Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the

 

8



--------------------------------------------------------------------------------

Company and for which Executive may qualify; provided, however, that if
Executive becomes entitled to and receives the payments described in
Section 2.2(a) of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program applicable to
employees of the Company.

(b) If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.

9. Survivorship. The respective rights and obligations of the parties under this
Agreement (including without limitation Sections 5, 6 and 7) shall survive any
termination of Executive’s employment or termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

11. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company and SunGard, to:

SunGard Data Systems Inc.

680 East Swedesford Road

Wayne, PA 19087

Attention: General Counsel

If to Executive, to:

Anthony Calenda

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

12. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
documents otherwise relating the subject matter hereof, and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
CEO and executed on behalf of the Company by a duly authorized officer of the
Company and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by

 

9



--------------------------------------------------------------------------------

Executive. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, within 15 days of
such succession, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
if no such succession had taken place.

13. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

14. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

15. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

16. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

17. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall be
responsible for the employee’s share of all taxes applicable to amounts payable
under this Agreement.

18. Section 409A of the Code; Section 162(m) of the Code.

(a) This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, to the extent applicable. The payment of severance
benefits under the Agreement are intended to be exempt from section 409A under
the “short term deferral” exemption, to the extent applicable. Notwithstanding
anything in this Agreement to the contrary, payments may only be made under this
Agreement upon an event and in a manner permitted by Section 409A of the Code,
to the extent applicable. As used in the Agreement, the term “termination of
employment” shall mean Executive’s separation from service with the Company
within the meaning of Section 409A of the Code and the regulations promulgated
thereunder. In no event may Executive, directly or indirectly, designate

 

10



--------------------------------------------------------------------------------

the calendar year of a payment. For purposes of Section 409A, the right to a
series of payments under the Agreement shall be treated as a right to a series
of separate payments.

(b) Notwithstanding anything in this Agreement to the contrary, if the stock of
the Company becomes publicly traded, if Executive is considered a “specified
employee” under section 409A and if payment of any amounts under this Agreement
is required to be delayed for a period of six months after separation from
service in order to avoid taxation under section 409A of the Code, payment of
such amounts shall be delayed as required by section 409A, and the accumulated
amounts shall be paid in a lump sum payment within five business days after the
end of the six-month period. If Executive dies during the postponement period
prior to the payment of benefits, the amounts withheld on account of section
409A shall be paid to the personal representative of Executive’s estate within
60 days after the date of Executive’s death.

(c) Executive agrees that if the stock of the Company becomes publicly traded
and Executive becomes a ‘covered employee” under section 162(m)(1) of the Code,
Executive will make any amendments to the Agreement that the Company reasonably
deems necessary to allow performance-based compensation to qualify for the
“qualified performance-based compensation” exception to section 162(m) of the
Code.

 

11



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

 

        SUNGARD DATA SYSTEMS INC.

Date:                     

    By:  

/s/ Russ Fradin

    Name:   Russ Fradin     Title:   Chief Executive Officer

Date:                     

   

/s/ Anthony Calenda

    Executive

 

12



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE RELEASE TO BE PROVIDED TO THE COMPANY

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this          day of             ,         , by and between
                 (“Executive”) and SunGard Data Systems Inc.                 
(the “Company”).

WHEREAS, Executive is employed by the Company as             ;

WHEREAS, Executive and the Company entered into an Employment Agreement, dated
            , 200_, (the “Employment Agreement”) which provides for certain
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Employment Agreement;

WHEREAS, Executive’s employment with the Company will terminate effective
                     (the “Termination Date”); and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. Executive, for and in consideration of the commitments of the Company as set
forth in paragraph 6 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its stockholders,
affiliates, subsidiaries and parents, their respective officers, directors,
investors, employees, and agents, and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown, or which Executive’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of time to
the date of this Agreement, to the extent arising from or relating in any way to
Executive’s employment relationship with the Company, the terms and conditions
of that employment relationship, and/or the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, as amended, any applicable state fair
employment practice laws, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs; provided, however, the foregoing shall
in no event apply to (i) enforcement by Executive of Executive’s rights under
this Agreement, (ii) Executive’s rights as a stockholder in the Company or any
of its affiliates, (iii) Executive’s rights to indemnifications under any
separate contract or insurance policy, (iv) Executive’s right to seek
unemployment insurance benefits, (v) Executive’s right to seek workers’
compensation benefits, or (vi) any claims that, as a matter of applicable law,
are not waivable. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

 

A-1



--------------------------------------------------------------------------------

2. Executive specifically releases the Releasees from any claims that Executive
might have under the ADEA and any rights under the OWBPA; provided however,
Executive is not waiving or releasing any rights Executive may have to challenge
the knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA. Nothing in this Agreement shall be construed to prohibit Executive from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, Executive agrees to waive his or her right to recovery monetary
damages in any charge, complaint or lawsuit filed by Executive or by anyone else
on his or her behalf.

3. In consideration of Executive’s agreement to comply with the covenants
described in Section 5 of the Employment Agreement, the Company agrees as set
forth in paragraph 6 herein.

4. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that neither the Company nor any affiliate has any
obligation to employ Executive in the future.

5. Executive agrees that Executive will not disparage or subvert the Company or
the Releasees, or make any statement reflecting negatively on the Company or the
Releasees, including, but not limited to, any matters relating to the operation
or management of the Company, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

6. In consideration for Executive’s agreement as set forth herein, the Company
agrees to pay and provide Executive with the severance benefits described in
Section 2.2 of Executive’s Employment Agreement. Executive agrees that he or she
is not entitled to any payments, benefits, severance payments or other
compensation beyond that expressly provided in Section 2.2 of Executive’s
Employment Agreement and such payments as are required pursuant to the employee
benefit plans and programs in which Executive participates.

7. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company and the Releasees, Executive would only have been entitled to the
payments provided in the Company’s standard severance pay plan for employees.

8. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company or a Releasee and, further, that
this Agreement supersedes any and all prior agreements or understandings,
whether written or oral, between the parties, excluding only Executive’s
post-termination obligations under Executive’s Employment Agreement, any
obligations relating to the securities of the Company or any of its affiliates
and the Company’s obligations under the benefit plans and programs maintained by
the Company and Section 2.2 of Executive’s Employment Agreement, all of which
shall remain in full force and effect to the extent not inconsistent with this
Agreement, and further, that, except as set forth expressly herein, no promises
or representations have been made to him in connection with the termination of
Executive’s Employment Agreement or the terms of this Agreement.

9. Except as may be necessary to obtain approval or authorization to fulfill its
obligations hereunder or as required by applicable law, (a) Executive agrees not
to disclose the terms of this Agreement to anyone, except Executive’s spouse,
attorney and, as necessary, tax/financial advisor, and

 

A-2



--------------------------------------------------------------------------------

(b) the Company agrees that the terms of this Agreement will not be disclosed.
It is expressly understood that any violation of the confidentiality obligation
imposed hereunder constitutes a material breach of this Agreement.

10. Executive represents that Executive does not presently have in Executive’s
possession any proprietary records and business documents, whether on computer
or hard copy, and other materials (including but not limited to computer disks
and tapes, computer programs and software, office keys, correspondence, files,
customer lists, technical information, customer information, pricing
information, business strategies and plans, sales records and all copies
thereof) (collectively, the “Corporate Records”) provided by the Company and/or
its predecessors, parents, subsidiaries or affiliates or obtained as a result of
Executive’s employment with the Company and/or its predecessors, parents,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, parents, subsidiaries
or affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops and computers. As of the Termination Date, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.

11. Executive expressly waives all rights afforded by any statute which
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by it must have materially affected its settlement with
the debtor.

12. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization or (iv) challenging the knowing and voluntary nature of the release
of ADEA claims pursuant to the OWBPA.

13. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

14. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

 

A-3



--------------------------------------------------------------------------------

16. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each of the Releasees from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Executive with a period of [twenty-one (21)]
or [forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and

[Note: The applicable time period will depend on whether the termination is part
of a reduction in force (45 days) or not (21 days). In addition, if the
termination is in connection with a reduction in force, certain disclosures will
need to be made to Executive to comply with the requirements of the ADEA if
Executive is at least age 40.]

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this
             day of             ,         .

 

 

  Witness:                                              [Executive]  
SUNGARD DATA SYSTEMS INC.   By:                             
                          Witness:                                             
Name:   Title:  

 

A-4